Case 1:19-cv-11058-NLH-KMW Document 1 Filed 04/25/19 Page 1 of 6 PageID: 1



 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

      bl)v,cl fJeasky--

      (In th!' space above enter the fit!! name(s) of the plaintiff(s).)


                              - against -


                         \tJ, /ltqvn U!-dwt1/L  r    I
                                                                                     COMPLAINT,
                                                                                 JuryTrial:OYes      ~
                                                                                              (check one)




 (In the space above enter thefi1ll name(s) of the defendant(s). Jfyou
 cannot fit the names of all of the defendants in the space provided,
 please write "see attached" in the space above and attach an
 additional sheet ofpaper with the fi1ll list of names. The names
 listed in the above caption must be identical to those contained in
 Part I Addresses should not be included here.)

 I.          Parties in this complaint:

 A.          List your name, address and telephone number. Do the same for any additional plaintiffs named. Attach
             additional sheets of paper as necessary.


 Plaintiff            Name
                      Street Address
                      County, City
                      State & Zip Code
                      Telephone Number
Case 1:19-cv-11058-NLH-KMW Document 1 Filed 04/25/19 Page 2 of 6 PageID: 2




 B.       List all defendants. You should state the full name of the defendants, even if that defendant is a government
          agency, an organization, a corporation, or an individual. Include the address where each defendant can be
          served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
          Attach additional sheets of paper as necessary.

 Defendant No. I                      Name      W,J/u;iM H., Ho IA/ arc/
                                                               /0 ij S., G /en                          ;J. Vt'·
                                      Street Address
                                      Couot), City            j        q /')
                                                                                        W(1(2c/


                                      State & Zip C o d ~ ~ /'\ Y1             7y/ tlq >I I q            / 9 () / ff

 Defendant No. 2

                                      Street A d d r e s s - - - - - - - - - - - - - - - - - - - - - - -
                                      County, City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                      State & Zip C o d e - - - - - - - - - - - - - - - - - - - - - -


 Defendant No. 3

                                      Street A d d r e s s - - - - - - - - - - - - - - - - - - - - - - -
                                      County, City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                      State & Zip C o d e - - - - - - - - - - - - - - - - - - - - - -


 Defendant No. 4

                                      Street A d d r e s s - - - - - - - - - - - - - - - - - - - - - - -
                                      County, City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                      State & Zip C o d e - - - - - - - - - - - - - - - - - - - - - -




 II.      Basis for Jurisdiction:

 Federal courts are courts oflimited jurisdiction. There are four types of cases that can be heard in federal court: 1)
 Federal Question - Under 28 U.S.C. § 1331, a case involving the United States Constitution or federal laws or treaties
 is a federal question case; 2) Diversity of Citizenship - Under 28 U.S.C. § 1332, a case in which a citizen ofone
 state sues a citizen of another state and the amount in damages is more than $75,000 is a diversity of citizenship case;
 3) U.S. Government Plaintiff; and 4) U.S. Government Defendant.

 A.      ~ h e basis for federal court jurisdiction? (check all that apply)
         wteoeral Questions                    D
                                              Diversity of Citizenship

         ou.s.      Government Plaintiff       ou.s.          Government Defendant


 B.       If the basis for jurisdiction is Federal Question, what federal Constitutional, s
          issue?                 La rt ha M              /-}   c..,t              -      11.               -ea     11

            sfuJer11t-1f of Facis                             acJ fJ,.of.eclol't of                a11      vr.reCjUTftfc/ .
            [ca ).p JiVI (JI k        r;:, {<, f (}( E         /il   6; 41 ,?[i,Y ,e      (_'/1/t'. C    re  t p f /' > Cui fi"ifl tJ.,l
          V S-e o                                         -    2-
             Case 1:19-cv-11058-NLH-KMW Document 1 Filed 04/25/19 Page 3 of 6 PageID: 3




              C.               If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?

                               Plaintiff(s) state(s} of c i t i z e n s h i p - - - - - - - - - - - - - - - - - - - - - -

                               Defendant(s} state(s) of citizenship _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              Ill.             Statement of Claim:

              State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
              complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
              include further details such as the names of other persons involved in the events giving rise to your claims. Do not
              cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in a
              separate paragraph. Attach additional sheets of paper as necessary.

              A.                                                            Th-e }11 tern et Gu l>nl/.;
                               Where did the events giving rise to your claim(s} occur?

              _\JJfhStf-£ /I-Ad tie tl11le/ $h,bs /V14;&!.f4 t CJffic-f'.
              B.   What date and approximate time did the events giving rise to your claim(s) occur? Ja t!I j 1 ~ LO I C(                       1     YI j)

              A      rcJ         C[   f9 0 ,'1, /y           l 1.. ) '1. 0    l f ..


   What
 happened
              c.               Facts:
                                         --
                         Jq n t1.:ll'f 2 ~/ /Cf(, C[ ,l- e_feq fpJ q, 111 g qrou,t? L                                        S'111~
                                                                                                                                                                     ...,__


  to you?

              il!11!1edthe £b12vi115, I WqG tLe or,g,,,,,/ fo;/r1)er a,r) CL-e«hl"
             t2£ th,s                 9cavf· L £9 neJ M'f grovf! TCR <f-f Cl'""J La be{ Ql'IJ r-e Ct1/'cler/
             Albvt11J                   td1Jer              fAR          {lqtne          £hcJJ1)IL Afoul                          L      Qt>t       P.JJlflf bttr~t"/
______.. FiliD~ ~,
  Who did
   what?
                     *Al)~13}/t
                             ttc4 [
          W itl u~;11 H- /I aw a
                                    '1:.,:£!~ ';t"; f_, ~rtll;":/f ~: ~~;t/:1,, ~ b4e,
                                                                          $

                                                                               fJ ~~ f                  ;4.      Cf   s     d    m -e~ tur: c /                   t4-l /3 bo,1 y f'
                                                                                                                                                                                     W


             '1£t; !, i~' /, :t&::;';;&:/ t:t ::vR/c r:;~::,·~~;:
               0     f' -rle             [6,4ff •. L.,,.. b.e Le/t         j/1                            The c;r••/2              f'}i 1•1tsl-e~
   Was
  anyone
    else
              t:Y~14"~14'
               u     I
                                         k  {!1//itt/~h.(L
                                                        ~~hv;"( :~
                                        narnr a4d ~h~IiJ.L£b.o.;yL _£/--e
                                                                           ~ <?:;;;;..Z
                                                                          delltv4·+4
                                                                                                              '1U         ~< ('_ / .,,
 involved?                                "V.-      '           •    I         ••        ,,               ./ (    •   t




 Who else
 saw what
 happened?
                         (I t/f1 II   T~e;t )y,-r=-"'~L_J'..I...!"~----U~~~""-......LIJ..:'...."'-'"L--.A.JE'l-..__L.'%'.=L.f""-"-'--.K..!.....L.....f--Y---'--....,___-'---=f_,,_
                         tvi   I~     ti,e    g,c I,,   v                                 -3-
Case 1:19-cv-11058-NLH-KMW Document 1 Filed 04/25/19 Page 4 of 6 PageID: 4




IV.      Injuries:




State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and
the basis for such compensation.

            V1.1.c~fe Trt11'Jl/l/·"k aw/ler,ltf                             G   f: V/t/t6,,n/-A~wt1rt!r




                                                    -4-
Case 1:19-cv-11058-NLH-KMW Document 1 Filed 04/25/19 Page 5 of 6 PageID: 5




I declare under penalty of perjury that the foregoing is true and correct.


Signed this'& 2-ctay of_-+-/)-1-/4//_/J,_/----'-1------l,(_ _ _ _ _ _ _ _ , 20 /                  q.




                                                                                    1
                                             Telephone Number _ _,k~'15'"'-.,..,_§---->:0"------),_"=--L-'------/-----"()"-'_,_7_0_:,,<_J.._ __
                                             Fax Number (ifyou have one)
                                             E-mail Address



~ote:    All plaintiffs named in the caption of the complaint must date and sign the complaint.




                                                   Signat",eofPlaintiff                 ~                        ~ ·




                                                         -5-
                  Case 1:19-cv-11058-NLH-KMW Document 1 Filed 04/25/19 Page 6 of 6 PageID: 6

JS 44 (Rev. 06/17)
                                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                       J                                                                             DEFENDANTS
                             bav q &eai:)ey
                                    1                                                                                      1-..v l     llttil'l    f L /~Wqr' d: . . ~< ..
     (b) County ofResidence of First Listed Plaintiff                 CCt 1'1'\;l/f /\                                County of Residence offirst Listed Defendant                 ~f /'1 IV;Y:·~
                                    (EXCEPT IN l!.S PLAINTIFF CASES)                                                                                (IN l!.S PLAINTIFF CASES ONLY)          .        .
                                                                                                                      NOTE:       IN LAND CONDEMNATION CASES, USE HM; .LOC A·TION OF
                                                                                                                                  THE TRACT OF LAND INVOLVED.


     (c)    Attorneys (Ftnn Name, Address, and Telephone Number)                                                       Attorneys (If Known)

             b,. 11wl htJt ~1 Pro--Se.
                                  1/i.v       bov.Q        0Jr'lt4,                                                           .
II. BASIS OF JURISDICTION (Place an "X''1110neBoxOnly)                                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Pl~ce an"){" 111 One Boxjur Plwnt,jf
                                                                                                                  (For Diversity Cases Only)                                          and One Box for Defendant)
0 I        US. Go,emment                    r./(   Federal Question                                                                         PTF        DEF                                           PTF       DEF
             Plaintiff                               (US Government Not a Party)                             Citizen of This State           ~          0    I   Inco'l'orated or Principal Place          0 4       0 4
                                                                                                                                                                   of Business In This State

0 2        U.S. Govenunent                  0 4    Diversity                                                 Citizen of Another State        0 2                 Inco'l'orated and Principal Place         0         0 5
              Defendant                              (lnd1cate Cwzensh1p of Parlles   1t1   Item Ill)                                                               of Business In Another State

                                                                                                             Citizen or Subject of a         0 3        0    3   Foreign Nation                            0   6     0 6

--------------------------------·-·-··-
IV. NATURE OF SUIT(Placean "X"mOneBoxOnly)
                                                                                                                F9reign ~oun
                                                                                                                                                        Click here for: Nature or Suit Code Desrn 1io11s.
 w:l'i.~ft'CON                                                                                                                                                   Kl(   ,   -                O'tllERSTA             ES,,,... ,:
0     II O Insurance                  PERSONAL INJURY                        PERSONAL INJURY                 0 625 Drug Related Seizure           0 422 Appeal 28 USC 158             0 375 False Claims Act
0     120 Marine                   0 310 Ai'l'lane                         0 365 Personal Injury -                   of Property 21 USC 88 l      0 423 Withdrawal                    0 376 Qui Tam (31 USC
0     130 Miller Act               0 315 Ai'l'lane Product                        Product Liability          0 690 Other                                28 USC 157                              3729(a))
0     140 Negotiable Instrument           Liability                        0 367 Health Care/                                                     i..,,,,.,,,,,..,,===<====....,.dO 400 State Reapportiorunent
0     150 Recovery ofOve'l'ayrnent 0 320 Assault, Libel &                         Pharmaceutical                                                  t.;:.a:L~Wo!\:L!.i;.W~.AJ.=:=a::.i O 410 Antitrnst
           & Enforcement of Judgment      Slander                                 Personal Injury                                                  0 820 Copyrights                   0
                                                                                                                                                                                   430 Banks and Banking
 0    15 l Medicare Act            0 330 Federal Employers'                       Product Liability                                                0 830 Patent                       0
                                                                                                                                                                                   4 50 Conunerce
 0    152 Recovery of Defaulted           Liability                        0 368 Asbestos Personal                                                 0 835 Patent - Abbreviated         0
                                                                                                                                                                                   460 Deportation
           Student Loans           0 340 Marine                                    Injury Product                                                        New Drug Application         0
                                                                                                                                                                                   4 70 Racketeer Influenced and
           (Excludes Veterans)     0 345 Marine Product 1                          Liability                                                       0 840 Trademark                      Corrupt Organizations
 0    153 Recovery ofOve'l'ayment         Liability        .                PERSONAL PROPERTY                                                                           :V~Wiz'! 0 480 Consumer Credit
           of Veteran's Benefits   0 350 Motor Vehicle                     0 370 Other Fraud                 0 710 Fair Labor Standards            0 861 HIA (1395ft)            0 490 Cable/Sat TV
 0    160 Stockholders' Suits      0 355 Motor Vehicle                     0 3 71 Truth in Lending                   Act                           0 862 Black Lung (923)        0 850 Secunties/Conunodities/
 0    190 Other Contract                 Product Liability                 0 380 Other Personal              0 720 Labor/Management                0 863 DIWC/DIWW (405(g))             Exchange
 0                                 0 360 Other Personal
      195 Contract Product Liability                                              Property Damage                   Relations                      0 864 SSID Title XVI          ~ 890 Other Statutory Actions
 0    196 Franchise                      Injury                            0 385 Property Damage             0 740 Railway Labor Act               0 865 RSI ( 405(g))           0 89 l Agricultural Acts
                                   0 362 Personal Injury ·                        Product Liability          0 75 l Family and Medical                                           0 893 Environmental Matters
                                          Medical Mal ractice                                                        Leave Act                                                   0 895 Freedom of lnfonnation
                                ~~~~JC tnRI                                                              -   0 790 Other Labor Litigation         •===-===-==-,,.j                       Act
 0    210 Land Condemnation        0 440 Other Civil Rights                  Habeas Corpus:                  0 79 I Employee Retirement            0 870 Taxes (U.S. Plaintiff        0 896 Arbitration
 0    220 Foreclosure              0 441 Voting                            0 463 Alien Detainee                     Income Security Act                   or Defendant)               0 899 Administrative Procedure
 0    230 Rent Lease & EJectment    0 442 Employment                       0 510 Motions to Vacate                                                 0 87 l IRS-Third Party                   Act/Review or Appeal of
 0    240 Torts to Land             0 443 Housing/                               Sentence                                                                 26 USC 7609                       Agency Decision
 0    245 Tort Product Liability          Accommodations                   0 530 General                                                                                              0 950 Constitutionality of
 0    290 All Other Real Property   0 445 Amer. w/Disabihties -            0   535 Death Penalty                                                                                            State Statutes
                                          Employment                           Other:                         0 462 Naturalization Application
                                    0 446 Amer. w/Disabilities -           0   540 Mandamus & Other           0 465 Other Immigration
                                          Other              I             0   550 Civil Rights                     Actions
                                    0 448 Education                        0   555 Prison Conditi-on
                                                                           0   560 Civil Detainee -
                                                                                   rondit~0t1s ,:,f
                                                                                   Confinement

 V. ORIGIN               (Place an "X" 111 One Box Only)
 ~I         Original          O 2 Removed from                   0    3    Remanded from                0 4 Reinstated or            O 5                          0 6 Multidistrict                 0 8 Multidistrict
            Proceeding            State Court                              Appellate Court                  Reopened                                                  Litigation -                      Litigation·
                                                                                                                                                                      Transfer                          Direct File




  VIII. RELATED CASE(S)
                                                    (See 111sln1c11ons):
              IF ANY                                                                                                                                   DOCKET NUMBER

     DATE




       RECEIPT#                         AMOUNT                                      APPL YING IFP                                       JUDGE                                  MAG.JUDGE
